RENDERED: SEPTEMBER 24, 2021; 10:00 A.M.
                      NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                          Court of Appeals

                             NO. 2020-CA-0837-MR

MARIAH NICHOLS                                                       APPELLANT


                  APPEAL FROM BELL CIRCUIT COURT
v.              HONORABLE ROBERT V. COSTANZO, JUDGE
                       ACTION NO. 19-CI-00254


TIFFANY BRICE NICHOLS                                                  APPELLEE


                                OPINION
                        VACATING AND REMANDING

                                  ** ** ** ** **

BEFORE: ACREE, GOODWINE, AND JONES, JUDGES.

JONES, JUDGE: The Appellant, Mariah Nichols, appeals the Bell Circuit Court’s

Findings of Fact and Conclusions of Law as incorporated by reference into its final

Judgment and Decree dissolving Mariah’s marriage to the Appellee, Tiffany Brice

Nichols, awarding the parties joint legal custody of their minor child, G.T.W.A.

(“Child”), and designating Tiffany as Child’s primary residential custodian. On

appeal, Mariah asserts the circuit court erred when it awarded Tiffany substantially
more parenting time with Child without first having made a finding that equal

parenting time was not in Child’s best interest as required by KRS1 403.270(2).

Having reviewed the record and being otherwise sufficiently advised, we agree

with Mariah. KRS 403.270(2) creates a rebuttable presumption in favor of equal

timesharing. The circuit court’s order does not contain any findings to explain

why it chose to deviate from the presumption. As such, it does not comply with

Anderson v. Johnson, 350 S.W.3d 453 (Ky. 2011), and Keifer v. Keifer, 354

S.W.3d 123 (Ky. 2011), which require written findings of fact in all matters

affecting child custody and timesharing. Accordingly, we must vacate and remand

the order as related to timesharing.

                                       I. BACKGROUND

                Tiffany and Mariah were married on October 10, 2016. In September

of 2019, Tiffany petitioned the circuit court to dissolve the parties’ marriage.

Tiffany was pregnant at the time she filed the petition for dissolution. On

December 29, 2019, while the marriage was still intact, Tiffany gave birth to Child.

                Approximately three months after Child’s birth, the circuit court

conducted a final evidentiary hearing. Custody and timesharing were the primary

focus of the hearing. Because she was still breastfeeding Child, Tiffany wanted to

be designated Child’s primary residential custodian; Tiffany did not object to


1
    Kentucky Revised Statutes.
                                           -2-
Mariah having limited time with Child. However, she was concerned that she

would not be able to pump and store enough breast milk to accommodate the

“week on/week off” schedule proposed by Mariah, especially given the three-hour

distance between the parties’ residences. For her part, Mariah testified that she

was able to care for Child, provide him a safe and nurturing environment, and

desired equal time with him.

             On June 16, 2020, the circuit court entered its Findings of Fact and

Conclusions of Law (“Findings”), which it incorporated by reference into a final

Judgment and Decree entered the same day. Paragraph 6 of the circuit court’s

Findings provides:

             The Court finds that it is in the best interest of the infant
             child for the Parties to be awarded Joint custody with
             [Tiffany] being the Primary Residential Custodian and
             [Mariah] having visitation as set out in the attached
             visitation schedule of Bell Circuit Court. Visitation
             exchanges shall be conducted at Exit 38 on Interstate 75,
             London, Kentucky. [Mariah] shall pay child support in
             compliance with the Kentucky Child Support Chart.

             The circuit court appended its timesharing schedule for children

younger than eighteen months to its Findings. Pursuant to that schedule, Mariah

has timesharing with Child every first and third weekend day from 1:00 p.m. to

6:00 p.m. and every Wednesday from 6:00 p.m. to 8:00 p.m. Application of the

schedule results in Tiffany having Child greater than 95% of the time.



                                          -3-
                                          II. ANALYSIS

                Before we delve into the merits of this appeal, we must first address

Tiffany’s motion to dismiss. Tiffany argues that we should strike Mariah’s brief

and dismiss her appeal for failure to comply with the briefing requirements of CR2

76.12(4). Tiffany points out that Mariah failed to conform her brief to the

requirements of CR 76.12(4)(c)(iv), which requires the statement of the case to

contain ample references to the record, and CR 76.12(4)(c)(v), which requires the

beginning of each argument to contain a statement with reference to the record

showing where the issue was properly preserved for review and in what manner.

Mariah counters that she was not required to preserve her argument via a CR 52.02

motion because the circuit court failed make any factual findings to support its

deviation from the presumption in favor of equal timesharing.

                Mariah is correct that the circuit court’s failure to make any kind of a

finding regarding the necessity of deviating from the presumption in favor of equal

timesharing absolved her of the requirement to request additional findings by filing

a CR 52.02 motion. Anderson, 350 S.W.3d at 458 (“[A]s a matter of policy, when

a court fails to make any kind of factual findings as required, the litigant should not

be prohibited from asking an appellate court to require the lower court to make



2
    Kentucky Rules of Civil Procedure.


                                            -4-
such findings.”); Keifer, 354 S.W.3d at 126 (“A bare-bone, conclusory order such

as the one entered here, setting forth nothing but the final outcome, is inadequate

and will enjoy no presumption of validity on appeal.”).

             However, we cannot agree that the circuit court’s failure to make the

requisite findings absolved Mariah from following the most basic briefing

requirements of our Civil Rules. While Mariah was not required to file a CR 52.02

motion to preserve the issue of lack of any findings, she still should have identified

in the preservation section of her brief where she put the circuit court on notice that

she wanted equal timesharing. A proper brief would have contained citations to

the petition for dissolution and Mariah’s response showing that she requested equal

timesharing as well as any testimony or argument at the hearing related to her

request for equal time with Child. Additionally, a proper brief would have

identified where in the record, by page number, the circuit court erred.

             While Mariah’s brief does not technically conform to our

requirements, the record is relatively short and the issue is not complex. While we

would be within our rights to sanction Mariah for her failure, this appeal involves

issues of child custody and timesharing. The imposition of sanctions, which could

affect the outcome of the case, are not always appropriate in appeals involving

child custody, timesharing, or support. See Galloway v. Pruitt, 469 S.W.2d 556,

557 (Ky. 1971). Given the discrete issue involved, the relatively short record, and


                                          -5-
the magnitude of the issue, we elect not to impose any sanctions on Mariah, and

will deny Tiffany’s motion to dismiss by separate order. However, we caution

counsel that failure to follow our briefing requirements in future appeals could

result in sanctions.

              We now turn to the substance of the circuit court’s order regarding

timesharing. We review the circuit court’s decisions as to primary residential

custody and timesharing under the standards of KRS 403.270. Frances v. Frances,

266 S.W.3d 754, 756 (Ky. 2008); Chappell v. Chappell, 312 S.W.3d 364, 366 (Ky.

App. 2010). The circuit court has broad discretion to decide custody and

timesharing. Jones v. Livesay, 551 S.W.3d 47, 51 (Ky. App. 2018). In reviewing a

decision as to where a child will primarily live and how much time he will spend

with his respective parents, we are required to defer to the circuit court’s findings

of facts so long as they are supported by substantial evidence. Frances, 266

S.W.3d at 758. The circuit court is in the best position to resolve the conflicting

evidence and make the determination that is in the child’s best interest. Id. at 758-

59. So long as the circuit court properly follows the mandates of KRS 403.270, we

will defer to its decision if it is neither clearly erroneous nor an abuse of discretion.

Id. at 759.

              On appeal, Mariah argues that the circuit court did not follow the

mandates of KRS 403.270 where it awarded Tiffany substantially more time with


                                           -6-
Child without making any finding that equal parenting time was not in Child’s best

interest. KRS 403.270(2) provides that a “court shall determine custody in

accordance with the best interests of the child and equal consideration shall be

given to each parent and to any de facto custodian.” The statute creates a

presumption, rebuttable by a preponderance of the evidence, “that joint custody

and equally shared parenting time is in the best interest of the child.” KRS

403.270(2). The statute provides a lengthy list of factors for the court to consider

in determining the best interests of the child. If the court determines that a

deviation from equal parenting time is appropriate, it must set forth a parenting

time schedule maximizing the time each parent has with the child and “consistent

with ensuring the child’s welfare.” KRS 403.270(2).

             The circuit court did not make any factual findings to support its

ultimate conclusion that it was in Child’s best interest for Tiffany to be the primary

residential custodian sufficient to overcome the presumption in favor of equal

parenting time. While the record may contain evidence that would support the

circuit court’s ultimate conclusion, we do not have the authority to make

supportive findings where there is no indication that the lower court actually

considered or relied on the evidence. See Transportation Cabinet v. Caudill, 278

S.W.3d 643, 648 (Ky. App. 2009). Since we cannot discern the basis of the circuit

court’s decision, we cannot conduct a meaningful appellate review of its decision


                                          -7-
to deviate from the presumption in favor of equal parenting time. McKinney v.

McKinney, 257 S.W.3d 130, 134 (Ky. App. 2008).

             Therefore, we must vacate the portion of the circuit court’s order with

respect to timesharing. On remand the circuit court must apply the presumption in

favor of equal parenting time. After considering all the evidence in relation to the

best interest factors, the circuit court should only deviate from the presumption if it

concludes that equal parenting time is not in Child’s best interest. It must then

render written findings of fact to support its ultimate conclusions. While the

findings need not be overly detailed, they must be sufficient for any later reviewing

court to determine that the circuit court engaged in the proper analysis and to

identify the evidence it relied upon in reaching its ultimate conclusions. Should

the circuit court determine that it is necessary to change the parenting time

schedule, it may also need to reassess the amount of child support.

                                   III. CONCLUSION

             For the foregoing reasons, we vacate the Bell Circuit Court’s order

and remand for additional findings of fact.

             ALL CONCUR.

 BRIEF FOR APPELLANT:                       BRIEF FOR APPELLEE:

 Levi Z. Turner                             Kellie D. Wilson
 Middlesboro, Kentucky                      Harlan, Kentucky



                                          -8-